DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bradford F. Fritz (Reg. No. 63,406) on 05/03/2021.
The application has been amended as follows: 

	For the claims:
8. (Currently Amended) A display device comprising:
a display panel;

a first integrated circuit and a second integrated circuit that are mounted on the first circuit board and the second circuit board, respectively,
wherein the first integrated circuit and the second integrated circuit include pins having symmetrical pin arrangement,
wherein, when viewed from above, the first integrated circuit appears to be given pin numbers to the pins in a first direction, and the second integrated circuit appears to be given the pin numbers to the pins in a second direction opposite to the first direction,
wherein the first and second integrated circuits each comprise:
a main body having a top and a bottom; and
upper pins placed on the top of the main body, and lower pins placed on the bottom of the main body,
wherein each of the upper pins has a first protruding portion protruding straightly toward outside from at least one side of the main body, and a first region extending from the first protruding portion and bent so that at least a portion of the first region faces and parallels the top of the main body, and
wherein each of the lower pins has a second protruding portion straightly protruding toward outside from the at least one side of the main body, and a second region extending from the second protruding portion and bent so that at least a portion of the second region faces and parallels the bottom of the main body. 

9. (Canceled).
Currently Amended) The display device of claim 8, wherein the first integrated circuit is mounted on the first circuit board so that the top of the main body is visible, and the second integrated circuit is mounted on the second circuit board so that the bottom of the main body is visible. 
11. (Currently Amended) The display device of claim 8, wherein at least one of a size and a shape of the upper pins and the lower pins are the same or different.
12. (Canceled).

Allowable Subject Matter
Claims 1-2, 5, 7-8, 10-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: In response to remarks and claimed amendments made in Applicant’s Amendment filed on 04/23/2021, and further with claimed amendments as above, applicant’s arguments are persuasive.  Amended claims have been considered and upon conclusion of a comprehensive search of the prior arts.  The Office indicates that the claims, as amended, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848